IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHAD BATTERMAN,                             : No. 51 MAL 2022
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
SILVIA SANTO,                               :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2022, the Petition for Allowance of Appeal is

DENIED.